On August 16, 1989, the Defendant was sentenced to Count II, 100 years for Deliberate Homicide; Count III, forty (40) years for Robbery; and credit is given for 321 days time served; Dangerous Designation.
On October 23, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*72DATED this 23rd day of October, 1992.
The Defendant was present and was represented by Susan Aaberg-Firth, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to have his sentence continued at this time.
The motion was granted and the matter shall be continued until the next Sentence Review Hearing.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert Boyd and Hon. Mark P. Sullivan, Acting Member, Judges.
The Sentence Review Board wishes to thank Susan Aaberg-Firth, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.